Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
La opinión que hoy emite el Tribunal afecta, no hay duda, derechos propietarios del Ledo. Michael Corona Muñoz. La validez de la actuación del Tribunal puede ser cuestionada desde dos (2) puntos de vista distintos; esto es, *650la corrección en sí de la determinación final a la que se llega y respecto a la oportunidad que se le dio al licenciado Corona Muñoz de poder presentar, de manera adecuada, sus defensas al respecto.
No expresamos criterio alguno respecto a la primera cuestión; ello resulta innecesario dado el hecho de que en-tendemos que el Tribunal no le ha brindado al licenciado Corona Muñoz una oportunidad razonable para exponer su posición sobre el asunto en controversia.
Como es sabido, el Senador Cirilo Tirado Delgado jura-mentó una queja contra el licenciado Corona Muñoz el 25 de septiembre de 1996. En la misma le imputó a éste, en síntesis y en lo pertinente, un “impermisible conflicto de intereses” al haber aceptado, siendo fiscal del Departa-mento de Justicia de Puerto Rico, servir como “oficial in-vestigador” de la Comisión Especial del Senado de Puerto Rico que está investigando posibles irregularidades en la pesquisa anterior que dicho cuerpo legislativo llevó a cabo sobre los sucesos del Cerro Maravilla.
Una Sala Especial de Verano de este Tribunal, mediante Resolución de 27 de septiembre de 1996, y a “los fines de evaluar la queja presentada”, le concedió término al licen-ciado Corona Muñoz “para contestar la misma”.
Así las cosas, el Senador Tirado Delgado radicó ante este Foro una moción en solicitud de remedios urgentes en la que, en síntesis, reclamaba acción inmediata de este Tribunal en evitación de que el licenciado Corona Muñoz con-tinuara desempeñando el cargo de oficial investigador del Senado.
Mediante Resolución de 8 de octubre de 1996, pág. 1, el Tribunal le concedió término al licenciado Corona Muñoz para que “mostrara causa por la cual no debamos a acceder a la petición del promovente y ordenar que no intervenga en los procedimientos de la Comisión Especial del Senado, hasta tanto se adjudique la queja presentada en su contra”. (Enfasis suplido.)
*651A renglón seguido, el Tribunal “explicó” la razón o fun-damento para lo antes expresado. Se dijo, en el segundo párrafo de dicha resolución, que:
Esta orden de mostrar causa es sin menoscabo de que el Fiscal Michael Corona adopte como medida cautelar, abstenerse de continuar interviniendo en las investigaciones y referidas vistas senatoriales hasta tanto responda a la orden de mostrar causa, en virtud de que existe, de su faz, un aparente conflicto de interés. (Enfasis suplido.)
El licenciado Corona Muñoz compareció, dentro del tér-mino brindádole, radicando una extensa y fundamentada comparecencia. En la misma rebatió, con gran eficacia, el señalamiento sobre la existencia de un conflicto de intereses. Tan es así que, en el día de hoy, el Tribunal le ordena “cesar de inmediato de prestar sus servicios profe-sionales” al Senado de Puerto Rico “por razón de que existe una incompatibilidad legal”. Esto es, el Tribunal abandonó su teoría de que existía un conflicto de intereses.
Nos preguntamos: ¿se le ha brindado al licenciado Corona Muñoz la oportunidad de refutar la teoría de la “in-compatibilidad legal”? Creemos que no. Nos preocupa so-bremanera el hecho de que, de brindársele esta oportunidad al licenciado Corona Muñoz, éste nos pueda convencer de que tampoco existe esa incompatibilidad legal, al igual que nos convenció de que no existe un conflicto de intereses.
Es por ello que disentimos.